Columbiana App. No. 01 CO 64, 2005-Ohio-1331. This cause is pending before the court as an appeal from the Court of Appeals for Columbiana County.
IT IS ORDERED by the court, sua sponte, that this case is no longer held for the decisions in 2004- 1171, State v. Mathis, Cuyahoga App. No. 83311, 2004-Ohio-2982, and 2004-1267, State v. Fair, Cuyahoga App. No. 82278, 2004-Ohio-2971.
IT IS FURTHER ORDERED that this case now be held for the decision in 2005-0338, State v. Bezak, Cuyahoga App. No. 84008, 2004-Ohio-6623. The briefing schedule remains stayed.